Case 2:20-cr-20550-SJM-RSW ECF No. 13, PageID.83 Filed 01/21/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

United States of America,

            Plaintiff,
                                            Case No: 2:20-cr-20550
      v.
                                            Hon. Stephen J. Murphy, III
Arash Yousefi Jam, et al.,



            Defendants.


                         ENTRY OF APPEARANCE

To:    Attorney Admission Clerk and All Other Parties

      Adam P. Barry, Trial Attorney with the United States Department of Justice,

National Security Division, enters his appearance for the United States. Copies of

all pleadings and correspondence may be served on Adam P. Barry by serving such

documents on the Assistant United States Attorney appearing in this case.

                                            Respectfully submitted,

                                            s/ Adam P. Barry
                                            ADAM P. BARRY, CA Bar # 294449
                                            Trial Attorney
                                            U.S. Department of Justice
                                            National Security Division
                                            950 Pennsylvania Ave., NW
                                            Washington, DC 20530
                                            Tele: 202-233-0788
                                            Adam.Barry@usdoj.gov
Dated: January 21, 2021
